    4:18-cv-03132-JMG-MDN Doc # 7 Filed: 10/15/18 Page 1 of 2 - Page ID # 41


                            United States District Court
                                        District of Nebraska
                                     111 S. 18th Plaza, Suite 2210
                                    Omaha, Nebraska 68102-1322

Michael D. Nelson                                                            Phone: 402.661.7410
United States Magistrate Judge                                                 Fax: 402.661.7413



                                         October 15, 2018

        Re:     Bailey v. City of Bellevue, Nebraska
                Case No. 4:18cv3132

        Counsel:

        This case was randomly assigned to United States District Court Judge John M. Gerrard
for disposition, and to Magistrate Judge Michael D. Nelson for full pretrial supervision.

                                         Electronic Filing

       All documents (including pleadings, briefs, and indices) filed or submitted to the District
Court for the District of Nebraska must be filed electronically. To obtain registration forms, review
the CM/ECF administrative procedures, and learn more about electronic filing, please visit the
Court’s website at www.ned.uscourts.gov. You may also direct questions to the Court’s CM/ECF
Help Desk: in Omaha at 1-866-220-4381, Option 0; or in Lincoln at 1-866-220-4379, Option 2.

                                    Planning Report Deadline

        Rule 26(f) of the Federal Rules of Civil Procedure requires that the parties meet and confer
and provide the Court with a report of their conference (“Rule 26(f) Report”). Counsel for the
plaintiff(s) should initiate the scheduling of the conference. If the parties are agreeable, the
conference can occur by telephone.

       In completing the required Rule 26(f) Report, counsel should use the revised “Form 35
(Rule 26(f)) Report” posted on the Court’s website. The Rule 26(f) Report should be filed with
the Court no later than November 14, 2018.

                      Initial Progression Order and Planning Conference

        Relying upon the Rule 26(f) Report provided by counsel, the magistrate judge will enter
an initial progression order which sets deadlines for initial disclosures and authorizes the
commencement of discovery. Approximately 90 days into the case, the magistrate judge will hold
a planning conference, in which counsel will be required to participate, in person, or by telephone.
The initial progression order will contain a setting of this planning conference.
    4:18-cv-03132-JMG-MDN Doc # 7 Filed: 10/15/18 Page 2 of 2 - Page ID # 42


October 15, 2018
Page Two


        At the planning conference, the Court will establish deadlines for the disclosure of expert
witness reports and the filing of summary judgment motions. The Court will also ensure that initial
disclosure requirements have been met and will address outstanding discovery disputes. The
parties will be expected to have named all known lay witnesses and identified expert witnesses,
even though disclosure of full reports may not yet have occurred. In addition, the Court will
explore the possibility of mediation. Therefore, in advance of the planning conference, the Court
expects counsel for the parties to have discussed settlement options with their clients.

       Following the planning conference, a final progression order will be issued. The case will
be scheduled for trial for a week certain before the assigned district judge or magistrate judge.
Based upon the trial schedule, a final pretrial conference date will be set, as well as a date for the
formal close of discovery.

                                           Consent Trials

        With rare exceptions, special trial settings in this district are only provided when
consenting to trial by magistrate judges. District judges’ trial schedules are subject to “bumping”
for criminal cases requiring trials under the Speedy Trial Act. Magistrate judges routinely provide
specially-set jury and non-jury trials.

         Part IV-H of the revised “Form 35 (Rule 26(f)) Report” addresses the issue of consent. If
all parties consent, the case may be reassigned to a magistrate judge for full disposition pursuant
to 28 U.S.C. § 636(c)(1), and counsel will be contacted by the magistrate judge’s staff regarding
scheduling and establishing a special setting for trial. If all the parties do not consent, the case will
remain assigned to the district judge, and the magistrate judge will handle all nondispositive
pretrial matters.

        Thank you for your prompt attention to these matters.


                                                Sincerely,




                                                Michael D. Nelson
                                                United States Magistrate Judge
